Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification:
Amend the first paragraph of the specification as follows:
This patent application is a continuation of U.S. Patent Application No. 14/131,278 filed on April 29, 2014, entitled PIPETTE TIP ADAPTER, naming Richard COTE as inventor,  and now abandoned, which is a U.S. National Stage filing under 35 U.S.C. 371 of International Application No. PCT/US2012/045925 filed July 9, 2012, which claims priority to U.S. Provisional Appln. No. 61/509,577 filed on July 20, 2011, each of which patent applications is incorporated herein by reference in its entirety.
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record such as Smith, US 7,335,337 discloses a multichannel pipette, but does not teach nor fairly all of the features of the instant invention, an assembly, comprising a pipette tip adapter, an array of pipette tips and a head of a multichannel pipettor; the adapter comprising: a planar base comprising an array of openings extending between a top surface and a bottom surface of the base: proximal tubes each comprising a cylindrical exterior wall projecting upwardly from the top surface of the base, wherein each of the openings of the base is in connection with the interior of one of the proximal tubes; distal tubes projecting downwardly from the bottom surface of the base, wherein each of the openings of the base is in connection with the interior of one of the distal tubes; the array of pipette tips comprising a plurality of pipette tips, wherein each of the pipette tips in the array of pipette tips is connected to one of the distal tubes of the adapter; and the head of the multichannel pipettor comprising an array of cylinders each terminating in a port lined with an o-ring comprising a compliant internal sealing surface; wherein: each of the proximal tubes of the adapter is inserted into a corresponding port of the head of the multichannel pipettor, and the cylindrical exterior wall of each of the proximal tubes is in contact with the compliant internal sealing surface of a corresponding o-ring in each corresponding port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bornmann; Gerd; STRATHMANN; Frederick G.; Ingber; Donald E. et al.; MALIK; Imran R. et al.; Sarna, Wojciech et al.; Jarvimaki, Kari et al.; Brophy, John M. et al.; and Smith; James C. pipette tip and/or pipette devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798